TREANOR, Circuit Judge
(concurring in part and dissenting in part).
I concur with that part of the opinion and decision which holds that the negligence, if any, of the driver of the automobile could not be attributed to the plaintiff ; but I cannot agree with the conclusion of the majority respecting the sufficiency of the evidence. In my opinion the evidence clearly presented a case for the jury. There was clear-cut evidence offered on behalf of the plaintiff that defendant did not give the statutory warning at the required distance of 1320 feet from the crossing. The surviving occupants testified that they did not see or hear the train until at the instant of the crash. Witness Good testified that he heard the train whistle at approximately 1% miles from the crossing at which the accident occurred; and that the next time he heard the whistle it was approximately between 1000 and 800 feet from the crossing. In answer to further questioning he stated that the space of time between the time he heard the train whistle until it hit the Constantine car was “Well, just as soon as you can say it why it hit it”; he heard it whistle and then heard the crash. He further illustrated the period of time by snapping his finger. He also testified that the train was still whistling when it hit the car. The jury reasonably could have inferred that when the train whistled it was considerably nearer the crossing than 1000 or 800 feet.
Witness Hawkins was coming out of the door of a tavern at about the time of the accident and testified that the train had not whistled when “he went out the door”; he testified that the train whistled between 100 .and 150 feet from the crossing. Under cross examination he made the usual explanation that he did not hear the train whistle before the moment at which he had •testified that it had whistled; and stated that he was inside the building and didn’t know “what a train would do up the road.” Such testimony was not a repudiation of 3iis previous testimony.
Witness Gustafson testified that he was in the open at the time of the accident and only a very short distance from the crossing. He testified that he saw the train coming from the east and that when he first heard it whistle it was about a block from the crossing.
There were the usual conflicts and inconsistencies between the testimony of the various witnesses, and the majority opinion seems to be able to reconcile these inconsistencies and conflicts on the assumption that the statutory signals were given. It is my understanding that reconciling of testimony is a function of the jury as well as resolving of conflicts and evaluating credibility of witnesses. The trial judge heard the testimony and was in a far better position than any member of this Court to appraise the credibility of the witnesses and to decide how much of the conflicting testimony could be reconciled and to what extent some of it would have to be rejected. He sent the case to the jury and the jury found for the plaintiff. I am of the opinion that there was substantial evidence to support a finding of negligence by reason of failure to give the statutory signals.
Also, I am of the opinion that the evidence was sufficient to send the case to the jury on the question of the negligence of the defendant in driving at a speed of 80 miles an hour in view of the physical surroundings of the crossing and the traffic conditions existing at the time of the accident. The accident occurred on a Sunday afternoon and the evidence discloses that on Sunday afternoons the automobile traffic on road 29, at the point where 29 crosses the railroad, was heavy. The evidence also shows that the railroad crossed road 29 at an elevation of five to eight feet. North of the railroad and parallel to it, road 30, a through highway, intersects road 29 at a distance of about thirty feet from the railroad. The stop signal at the intersection of roads 30 and 29 was against the north bound traffic on road 29. The result was an intermittent stoppage of the north bound traffic and a backing up of cars in the thirty foot space between the railroad and road 30. This necessarily created a special hazard for cars crossing the railroad in a northerly direction since at a moment of unusually heavy traffic east and west on road 30 the automobiles on 29 might be unexpectedly stopped and backed up to and south of the railroad on 29. The elevation of the track at that point also *278added an element of hazard since to some extent it would obstruct the vision of automobile drivers and prevent a clear vision of the traffic in the 30 foot zone between the railroad and road 30 until after they had reached, and would be in the act of crossing, the tracks. In view of the traffic conditions and the physical features at the crossing and north of the crossing to road 30 I do not believe that this Court can say as a matter of law that a jury could not find that driving a train at the rate of 80 miles an hour under the conditions which existed at the time of the accident constituted negligence.
The law is well settled in Indiana that “the running of a train over a crossing at high speed, or without any flagman or watchman stationed .at the crossing is not negligence per se, in the absence of a statute making it so, yet such operation of a train may, in fact, constitute negligence, depending upon all the facts and circumstances surrounding the particular case.” Chicago, etc., R. Co. v. Biddinger, 63 Ind. App. 30, 113 N.E. 1027, 1030. In the case of Watson v. Brady, 205 Ind. 1, 185 N.E. 516, 520, the Supreme Court of Indiana pointed out that facts “concerning the failure of the [defendant] to provide proper warning signals, bells, or gates, may be properly received" and considered in determining whether appellee’s operation of the train under the attending circumstances, was negligent.” The opinion of the Court leaves no question that it is the law in In-diana that if a railroad company operates a car or a train over a crossing at a very high rate of speed which is so hazardous by reason of the topography and congested traffic that some special warning signal is reasonably necessary, “actionable negligence may, in such case, be alleged not only with regard to the speed at which the train was operated, but also in the manner of operating the train under the conditions surrounding' the particular crossing by reason of the company’s failure to install a proper warning signal.” And the following statement of the Supreme Court of In-diana is pertinent to the facts of this case:
“Whenever a railroad crossing is for any reason particularly dangerous, it is not a question for the jury to decide whether or not a railroad company should provide signaling and safety devices at any particular crossing, but the jury may consider the fact that there were no devices or watchmen together with all the other circumstances surrounding the crossing such as the near situation of houses, trees, vegetation, and the like, and the frequency with which travelers pass over the crossing in order to determine whether dr not the operation of the car in the manner and at the speed that it was operated, was negligent.”
The District Court embodied in its instructions the foregoing rules of law and left to the jury as a fact question whether or not under all the circumstances, including the fact of the absence of any special1 signals, it was negligence for the defendant to run its trains at a speed of 70 or 80' miles an hour over the crossing in question. I believe that the trial court correctly applied the law of Indiana to the-facts of the case. In my opinion the judgment of the District Court should be affirmed.